                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:99-00024-04

BRIAN STEPP


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On February 7, 2019, the United States of America

appeared by Ryan A. Saunders, Assistant United States Attorney,

and the defendant, Brian Stepp, appeared in person and by his

counsel, Brian D. Yost, for a hearing on the petition seeking

revocation of supervised release and amendment thereto submitted

by United States Probation Officer M. Dylan Shaffer.   The

defendant commenced a 35-month term of supervised release in

this action on July 27, 2018, as more fully set forth in the

Supervised Release Revocation and Judgment Order entered by the

court on November 2, 2017.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant violated state and local law on

November 4, 2018, when he was found driving a vehicle on the

public highway while his driver’s license was suspended and he

had no proof of insurance; (2) the defendant used and possessed

controlled substances as evidenced by his admission on November

4, 2018, to a law enforcement officer that he had consumed

methamphetamine approximately two days prior, at which time he

failed a field sobriety test; his admission to the probation

officer on October 10, 2018, that he consumed methamphetamine on

two separate occasions; his admission to the probation officer

on November 8, 2018, that he consumed methamphetamine; and a

positive urine specimen submitted by him on December 7, 2018,

for methamphetamine, the defendant having admitted to the

probation officer that he ingested methamphetamine a few days

prior; (3) the defendant failed to participate in substance

abuse counseling and treatment as directed for the months of

September and October 2018; and (4) the defendant failed to

submit to random urine screens as instructed on August 23,

September 12 and 21, October 12 and 22, and November 21, 2018;
                                  2
all as admitted by the defendant on the record of the hearing

and all as set forth in the petition on supervised release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TEN (10) MONTHS.


           The defendant was remanded to the custody of the

United States Marshal.




                                 3
          Recommendation:   The court recommends that the

defendant:   (1) be designated to an institution consistent with

him being able to receive medical care and counseling to assist

with his addiction; and (2) to the extent compatible with the

first recommendation, be designated to an institution as close

to Charleston, West Virginia, as feasible.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                     DATED:   February 15, 2019




                                 4
